Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 10/04/2021. Claims 1, 3, 8, 9, 11 and 16 are amended. Claims 1-16 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “by an answer processing module of the computer, extracting at least one keyword from the submitted answer”, in claims 1, 2, 9 and 10, “by an originality scoring module of the computer, obtaining, from the database of the computer, one of the plurality of word vector combinations…”, in claims 1, 3, 4, 9, 11 and 12, and “by a flexibility scoring module of the computer, calculating, for each of the cluster center vectors respectively of the plurality of semantic clusters, a semantic similarity between the at least one keyword in the submitted answer and the semantic cluster…” in claims 5, 6, 13 and 14. This interpretation is based off of the language “module” as consistent with MPEP §2181(I)(A).
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 3 and 11 recite “for each of the plurality of benchmark nouns”. It is not clear whether “each of the plurality of benchmark nouns” is intended to be each of the plurality of benchmark nouns” recited in claims 1 and 9 upon which claims 3 and 11 respectively depend. As a result, the metes and bounds of claims 3 and 11 cannot be discerned.
	Dependent claims 4 and 12 inherit this deficiency through their dependency upon corresponding claims 3 and 11 and are therefore rejected for the same reasons.
In view of the above rejections under 35 USC § 112(b), claims 3-4 and 11-12 are
rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A scoring method for a divergent thinking test, to be implemented by a computer which obtains a submitted answer that corresponds to a selected one of a plurality of test questions of the divergent thinking test, the method comprising
A method is a statutory subject matter class. See 35 U.S.C. § 101.
A scoring method for a divergent thinking test, to be implemented by a computer which obtains a submitted answer that corresponds to a selected one of a plurality of test questions of the divergent thinking test is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually scored test questions). See 2019 Memorandum 52.
The computer is a generic computer component.
[L1] (A) storing a word list in a database of the computer, the word list including a plurality of words which are obtained from Chinese linguistic corpus data of different sources, and a plurality of word vectors which correspond respectively to the plurality of words and 
See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14; see also MPEP § 2106.05(g).
storing particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually recorded information). See 2019 Memorandum 52.
The database of the computer is a generic computer component.
which are obtained by performing word embedding respectively on the plurality of words based on Word2vec
Performing word embedding is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually edited text based on particular criteria, for example, grammar). See 2019 Memorandum 52.
[L3] (B) storing a plurality of word vector combinations (113) in the database of the computer, each of the plurality of word vector combinations corresponding to a respective one of the test questions and including a plurality of benchmark nouns which represent non-creativeness and each of which corresponds to one of the word vectors that corresponds to one of the plurality of words in the word list conforming with the benchmark noun
See January 2019 see also MPEP § 2106.05(g).
Alternatively, storing particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally through memorization and/or manually recorded information). See 2019 Memorandum 52.
The database of the computer is a generic computer component.
(C) by an answer processing module of the computer, extracting at least one keyword from the submitted answer,
Extracting particular data represents insignificant extra-solution activity , i.e., mere data-gathering. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14; see also MPEP § 2106.05(g).
Alternatively, extracting particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, See 2019 Memorandum 52.
The answer processing module of the computer is a generic computer component.
looking up, in the word list, one of the word vectors that corresponds to one of the plurality of words which conforms with the at least one keyword
Looking up data is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally (reading, listening) and/or manually recorded information). See 2019 Memorandum 52.
[L6] (D) by an originality scoring module of the computer, obtaining, from the database of the computer, one of the plurality of word vector combinations that corresponds to the selected one of the test questions
See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14; see also MPEP § 2106.05(g).
obtaining particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally (reading, listening) and/or manually obtained information). See 2019 Memorandum 52.
The originality scoring module of the computer is a generic computer component.
calculating, for each of the plurality of benchmark nouns of the one of the plurality of word vector combinations thus obtained, a semantic distance between said at least one keyword in the submitted answer and the benchmark noun based on said one of the word vectors that corresponds to the at least one keyword and said one of the word vectors that corresponds to the benchmark noun
 calculating information is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually determined information through mental or written calculations). See 2019 Memorandum 52.
[L8] calculating an originality score based on the semantic distances thus calculated respectively for the plurality of benchmark nouns
Abstract Idea: calculating information is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually generated information through mental or written calculations). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations of the computer, the database of the computer, the answer processing module of the computer and the originality scoring module noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the computer, the database of the computer, the answer processing module of the computer and the originality scoring module and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the computer, the database of the computer, the answer processing module of the computer and the originality scoring module which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0010]:… The scoring system includes a database, an answer processing module and an originality scoring module; [0021]:… the scoring system 1 is implemented to be a personal computer, a data server, or any circuit configurable/programmable in a software manner and/or hardware manner to implement functionalities described in this disclosure…; [0022]:…The storage unit 10 includes a database 11; [0023]:…word segmentation algorithms are well known to one skilled in the relevant art…; [0024]:… clustering algorithms are well known to one skilled in the relevant art…; [0025]:…IDF technique has been well known to one skilled in the relevant art…; [0030]:…the answer processing module 12, the originality scoring module 13, the flexibility scoring module 14 and the fluency scoring module 15 may be implemented as blocks of codes ( software) that can be invoked to implement corresponding functions or algorithms  In practice, an application program including these blocks of codes can be loaded into the processing unit 16 (e.g., a processor of a personal computer) for execution; [0032]:…the computer stores the word list 110 in the database 11 of the computer; [0049]:… While the disclosure has been described in connection with what is considered the exemplary embodiment, it is understood that this disclosure is not limited to the disclosed embodiment but is intended to cover various arrangements included within the spirit and scope of the broadest interpretation so as to encompass all such modifications and equivalent arrangements. The lack of details about the computer, the database of the computer, and software components, such as the answer processing module of the computer and the originality scoring module indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing the generic functions of recording/storing data. See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of “calculating an originality score based on the semantic distances thus calculated respectively for the plurality of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 1, 3-4, and 6, as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the computer, the database of the computer, the answer processing module of the computer and the originality scoring module in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract elements of the claim. For example, the limitation “each of the plurality of word vector combinations corresponding to a respective one of the test questions and including a plurality of benchmark nouns which represent non-creativeness, each of the plurality of benchmark nouns corresponding to one of the word vectors that corresponds to one of the plurality 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing, embedding, storing, extracting, looking up, obtaining, calculating and calculating is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 9 is a scoring system for a divergent thinking test, configured to obtain a submitted answer that corresponds to a selected one of a plurality of test questions of the divergent thinking test, said scoring system comprising: a database, an answer processing module, an originality scoring module configured to respectively perform steps comparable to those of method claim 1. Accordingly, independent claim 9 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-8 and 10-16 include all the limitations of respective  independent claims 1 and 9 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 9. The flexibility scoring module (claims 5, 6, 13 and 14) are recited as generic, or part of generic elements, performing or being used in performing the generic function of counting (claims 6 and 14 – mathematical concept) to obtain the flexibility score. While dependent claims 2-8 and 10-16 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-
Response to Arguments
Claim Rejections under 35 U.S.C. § 101 
	Applicant’s arguments filed on 10/04/2021 in regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	Applicant first argues “claims 1 and 9 as amended is clearly directed to statutory subject matter”. In support of this argument, Applicant further asserts that “the amended claims 1 and 9 include additional elements that effect a transformation of words into word vectors which enable natural language data to be processed and analyzed by a computer”. The Examiner respectfully disagrees. Claims 1 and 9 recite “a plurality of word vectors which correspond respectively to the plurality of words and which are obtained by performing word embedding respectively on the plurality of words based on Word2vec”. First, as noted in the rejections above, the process of embedding words may be performed ‘in the human mind or by a human using a pen and paper. For example, a person may embed/insert words into content for text editing purposes. The word embedding/inserting may be done based on rules such as grammatical rules. Additionally, word2Vec is a well-known technique for natural language processing published in 2013 to represent words as vectors. Employing a generic computer (see ¶ 22 of the published Specification) that runs a well-known algorithm (Word2Vec) to implement the abstract idea as claimed simply provides a solution to an abstract idea. In particular, using a computer to insert information, automating a task on a computer that See Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“mere automation
of manual processes using generic computers does not constitute a patentable improvement in computer technology”). Additionally, “…after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Hence, the additional elements along with added limitations of claims 1 and 9 fail to integrate the abstract idea into a practical application.
	Furthermore, Applicant argues that “the claimed invention as set forth in claims 1 and 9 provides a new approach to solving a technical problem in a specific technical area (i.e., assessing performance of the testee in the divergent thinking test)”. In support of this of this argument, Applicant further asserts that “the automatic scoring approach provided by the claimed invention not only saves costs, but also generates a relatively objective result of assessment”, that “different from the conventional scoring method, the scoring method disclosed by this application involves computational linguistics, which is technological, and the combination of limitations of the claimed invention are not conventional in the field” and that “the claimed invention provides an inventive concept in the technical field of performance assessment regarding divergent thinking”. The Examiner respectfully submits these arguments are not persuasive.
	First, “scoring” in and of itself is an abstract concept. Linking the “scoring” to a particular technological environment by automating the “scoring” does not, in and of
itself, render claims 1 and 9 any less abstract. See 2019 § 101 Guidance, 84 Fed.
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”). For these reasons, there is no inventive concept in each of claims 1 and 9 whether the limitations of the each of claims 1 and 9 are considered individually or as a whole.
	For the foregoing reasons, the Examiner maintains that independent claims 1-16 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715